 

Exhibit 10.14

FOURTH AMENDMENT TO LEASE AGREEMENT

 

THIS FOURTH AMENDMENT TO LEASE AGREEMENT (the “Fourth Amendment”) is made as of
the 22nd day of October, 2018, by and between Wharton Lender Associates, L.P.,
(“Landlord”), and Krystal Biotech Inc., (“Tenant”).

 

WITNESSETH:

 

WHEREAS, by Lease dated May 26, 2016 (the “Original Lease”), as amended by First
Amendment to Lease Agreement dated July 26, 2016, Second Amendment to Lease
Agreement dated February 27, 2017 (the "Second Amendment") and Third Amendment
to Lease Agreement dated May 31, 2018 (the "Third Amendment") (the Original
Lease as amended, collectively, the "Lease"), Landlord currently leases to
Tenant and Tenant currently leases from Landlord certain premises consisting of
approximately 10,978 rentable square feet (the “Seventh Floor Premises”) located
on the 7th Floor of the building known as 2100 Wharton Street, Pittsburgh,
Pennsylvania (the “Building”); and

 

WHEREAS, Landlord and Tenant now desire to amend the Lease so as to (i) expand
the Seventh Floor Premises by approximately 6,003 rentable square feet of area
(the "Sixth Floor Premises") thereby increasing Tenant's rentable area in the
Building to a total of 16,981 rentable square feet; and, (ii) modify certain
other terms of the Lease, all in accordance with the terms and provisions
hereof.

 

NOW THEREFORE, the parties hereto, in consideration of the mutual premises
contained herein, and intending to be legally bound hereby, do covenant and
agree as follows:

 

1.Recitals. The foregoing preamble is incorporated by reference herein as if set
forth at length. Capitalized terms not otherwise defined shall have the meaning
given to such terms in the Lease. All references herein to the Lease shall
include this Fourth Amendment.

 

2.Expansion of Seventh Floor Premises; Sixth Floor Premises Commencement Date.

 

(a)Effective as of the Sixth Floor Premises Commencement Date (as defined
below), the Premises shall be amended to comprise, in addition to the Seventh
Floor Premises, the Sixth Floor Premises, (consisting of approximately 6,003
rentable square feet of area on the 6th Floor of the Building), for a total of
16,981 rentable square feet of area, as outlined on Exhibit “A” attached hereto
and made a part hereof. Accordingly, effective as of the Sixth Floor Premises
Commencement Date (as defined below), the “Premises” shall mean a total of
16,981 rentable square feet of area consisting of 10,973 rentable square feet on
the 7th Floor and 6,003 rentable square feet on the 6th Floor of the Building,
as described on Exhibit “A”.

 

(b)Sixth Floor Premises Commencement Date; Expiration Date. The Term of the
Lease for the Sixth Floor Premises and Tenant’s obligation to pay Fixed Rent and
additional rent for the Sixth Floor Premises shall commence on the date that
Landlord's delivers possession of the Sixth Floor Premises to the Tenant (the
“Sixth Floor Premises Commencement Date”). The expiration date of the Sixth
Floor Premises Term shall be February 28, 2026 (the “Expiration Date”).

 

3.Condition of Sixth Floor Premises. Notwithstanding anything contained  in the
Lease to the contrary: (i) Landlord shall deliver the Sixth Floor Premises to
Tenant and Tenant accepts delivery and possession of the Sixth Floor Premises in
its current “as- is” where is condition; and (ii) Tenant shall perform, at
Tenant's sole cost and expense, all work and modifications to the Sixth Floor
Premises that is necessary or desired; and (iii) any and all costs for work
required in the Premises shall be at Tenant’s sole cost and expense.

 

4.Tenant’s Share; Tenant's Percentage. Commencing as of the Sixth Floor Premises
Commencement Date, “Tenant’s Percentage” as defined in Paragraph 1.L. of the
Original Lease and "Tenant's Share", as defined in Paragraph 4.A.(ii) of the
Original Lease shall mean “7.51%”, and all references in the Lease to “Tenant’s
Share” and "Tenant's Percentage" shall mean “7.51%”.

 



1

 

 



--------------------------------------------------------------------------------

 

5.Fixed Rent for the Sixth Floor Premises. Commencing on the Sixth Floor
Premises Commencement Date, Tenant shall pay Landlord Fixed Rent for the Sixth
Floor Premises (being 6,003 rentable square feet) as follows:

 

LEASE PERIOD

PORTION OF

PREMISES

$PER

RENTABLE

SQ FT

MONTHLY FIXED

RENT

INSTALLMENT

ANNUAL FIXED

RENT AMOUNT

Sixth Floor Premises

Commencement

Date to 2/29/20

6,003 rsf

Sixth Floor

Premises

22.50

$11,255.63

$135,067.50

3/1/20 – 2/28/21

6,003 rsf

Sixth Floor

Premises

22.95

$11,480.74

$137,768.85

3/1/21 – 2/28/22

6,003 rsf

Sixth Floor

Premises

23.41

$11,710.85

$140,530.23

3/1/22 – 2/28/23

6,003 rsf

Sixth Floor

Premises

23.88

$11,945.97

$143,351.64

3/1/23 – 2/29/24

6,003 rsf

Sixth Floor

Premises

24.36

$12,186.09

$146,233.08

3/1/24 – 2/28/25

6,003 rsf

Sixth Floor

Premises

24.85

$12,431.21

$149,174.55

3/1/25 – 2/28/26

6,003 rsf

Sixth Floor

Premises

25.35

$12,681.34

$152,176.05

 

Fixed Rent shall be payable in equal monthly installments in advance on the
first day of each calendar month during the Term without demand, notice, offset
or deduction.

 

Notwithstanding the above, so long as Tenant is not in material default under
the terms of this Lease, Tenant shall receive an abatement to its Fixed Rent in
the total amount of $45,022.52 applied as a monthly credit of $11,255.63 per
month for the first four (4) months of the Sixth Floor Premises Term of the
Lease only. Such abatement of Fixed Rent shall not affect Tenant’s obligation to
pay additional rent or any other sums payable by Tenant as and when due under
the terms of this Lease.

 

6.Utilities; Janitorial; Cleaning. Notwithstanding anything to the contrary
contained in the Lease, Tenant shall be responsible, at Tenant's sole cost and
expense, for providing: (i) cleaning and janitorial services in a first class
manner and keeping with the standards of the Building, including but not limited
to garbage and rubbish removal on a daily basis and the costs of dumpsters and
services thereof, in the entire portion of the Premises that is used or occupied
for non-administrative office uses including laboratory functions; and (ii) all
extraordinary utilities usage, costs and expenses (e.g., above standard office
usage) used in the entire portion of the Premises that is used for non-
administrative office uses including laboratory functions.

 

7.Vehicle Parking. Commencing as of the Sixth Floor Premises Commencement Date,
Section 12 of the Third Amendment shall be deleted in its entirety, and the same
shall be null and void and of no force or effect, and shall be replaced with the
following:



2

 

 



--------------------------------------------------------------------------------

 

 

"Commencing as of the Sixth Floor Premises Commencement Date until the
Expiration Date, subject to the Parking Rules set forth in Exhibit B to the
Original Lease, as modified by Landlord from time to time (the "Rules"), Tenant
shall be entitled to use up to twenty-six (26) unreserved parking spaces in the
parking facility of the Property, subject to availability, at the rate of One
Hundred Forty and 00/Dollars ($140.00) per month per parking space. Tenant shall
pay Landlord, as additional rent, without demand, notice, offset or deduction,
the foregoing rate per parking space per month for each month of the Expansion
Space Term hereof for each of the Parking Spaces utilized by Tenant.
Notwithstanding the foregoing, so long as Tenant is not in material default
under the terms of the Lease, eleven (11) of the foregoing unreserved parking
spaces shall be provided at no charge."

 

8.Tenant’s Generator; Insurance. Within thirty (30) days from the Sixth Floor
Commencement Date, Landlord and Tenant agree to execute a mutually satisfactory
separate Generator License Agreement for the existing and additional electrical
generator to be installed by Tenant in or near the Building. It is understood
that there will not be a license fee charged by Landlord for the generators, but
that all costs, expenses, and liability with regards to the generators shall be
at Tenant’s sole cost, expense and liability and Tenant releases, remises,
discharges and acquits the Landlord along with their agents, representatives,
assigns, predecessors, successors, insurers, sureties and mortgage lenders from
any and all claims which the Tenant may have against any of them arising from
the generators. In addition, Tenant agrees to indemnify, defend and hold
harmless Landlord and their respective representatives from and against all
claims, actions, losses, liabilities, costs and expenses of any nature
whatsoever (including attorneys’ and other legal fees and costs) arising from or
relating to the generators. Tenant shall deliver to Landlord a certificate of
insurance naming Landlord as additional insured and satisfactory to Landlord
covering the generators and Tenant’s contractual obligations of indemnification
with respect to the generators. The Generator License Agreement will set forth
the specific terms and conditions relating to the location, permits, approvals,
operation, removal, insurance, and liability associated with the electrical
generators.

 

9.Broker. Tenant represents to Landlord, that Tenant has not dealt with any real
estate broker, salesperson, or finder in connection with this Fourth Amendment
except for Landlord's Broker, CBRE, Inc., (“Broker”) 600 Grant Street, Suite
4800, Pittsburgh, PA 15219. Unless otherwise agreed by the parties, Landlord
shall be responsible for the payment of commission to the Broker based upon
Landlord's separate agreement with such Broker. Tenant hereby agrees to
indemnify and hold harmless the Landlord and its respective agents and
employees, from and against any and all liabilities and claims for commissions
and fees arising out of a breach of the foregoing representation.

 

10.Full Force and Effect. Except as specifically set forth herein, the terms,
covenants and conditions of the Lease shall remain in full force and effect. The
Lease and this Fourth Amendment shall not be further modified or amended, except
in writing signed by both Landlord and Tenant. This Fourth Amendment sets forth
the entire understanding of the parties with respect to the matters set forth
herein and there are no other rights, including but not limited to, any
renewals, extensions, expansions, purchases, rights of first refusal,
allowances, etc., granted under the Lease or this Fourth Amendment. Landlord and
Tenant hereby ratify and affirm all of the remaining terms and conditions of the
Lease. Tenant hereby acknowledges that, as of the date of this Fourth Amendment,
Landlord is not in default of any of the terms and conditions of the Lease.

 

11.Provisions Binding. All rights and liabilities herein given to or imposed
upon the parties to this Fourth Amendment shall extend to, and be binding upon
and inure to the benefit of, the parties hereto and their respective heirs,
successors and assigns.

 

12.Confidentiality. Tenant and Tenant’s representative agree that it shall
maintain in confidence and shall not divulge to any third party (except as may
be required by law) any of the items, covenants and conditions of the Lease and
this Fourth Amendment, including without limitation, any information related to
the rental rate, the length of the Term, and any other terms and conditions
thereof. Tenant further agrees to take commercially reasonable precautions to
prevent the unauthorized disclosure of any such information to any third
parties. Tenant’s obligations under this Section 12. shall survive the
termination of the Lease.

 

 



3

 

 



--------------------------------------------------------------------------------

 

[SIGNATURE PAGE FOLLOWS]

 

IN WITNESS WHEREOF, the parties hereto have executed this Fourth Amendment to
Lease Agreement on the day and year first above written.

 

LANDLORD:

WHARTON LENDER ASSOCIATES, LP,

a Pennsylvania Limited Partnership By:

WHARTON LENDER PROPERTIES,

LLC, a Pennsylvania Limited Liability

Company, its General Partner

 

By:

/s/ Larry Walsh

Name:

Larry Walsh

Title:

COO

 

TENANT:

KRYSTAL BIOTECH INC., a Delaware Corporation

 

By:

/s/ Tony Riley

Name:

Tony Riley

Title:

CFO

 

 



4

 

 



--------------------------------------------------------------------------------

 

EXHIBIT "A"

 

[ge25uc3ruoul000001.jpg]

 

6th Floor Premises

 

 



5

 

 



--------------------------------------------------------------------------------

 

 

[ge25uc3ruoul000002.jpg]

 

7th Floor Premises



6

 

 

